Citation Nr: 0712567	
Decision Date: 04/30/07    Archive Date: 05/08/07

DOCKET NO.  04-31 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post operative 
cataracts as secondary to service-connected diabetes mellitus 
type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had military service from August 1958 to April 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December  2003 rating decision by 
the Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO), which denied the veteran entitlement to 
service connection for post operative cataracts as secondary 
to his service-connected diabetes mellitus type II. 


FINDING OF FACT

Post operative cataracts are not etiologically or casually 
related to the veteran's service-connected diabetes mellitus.


CONCLUSION OF LAW

Post operative cataracts are not proximately due to or the 
result of the service-connected diabetes mellitus.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003 and a rating 
decision in December 2003.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claims with 
an adjudication of the claims by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the July 2004 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to this claim. Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here the veteran's claim turns on the question of whether 
there is competent medical evidence establishing a nexus 
between the veteran's service-connected diabetes mellitus and 
his postoperative cataracts.  The record before the Board 
contains a report of a VA medical examination, which 
attempted to address this question.  A VA examiner in 
September 2003 noted that the veteran had recent cataract 
surgery without any available information from the veteran's 
private physicians as to the type of cataracts.  He stated 
that if the cataracts were nuclear sclerotic, this would be 
an aging type of cataracts.  He added that if the veteran's 
private physician has in the record that he has removed a 
posterior subcapsular, anterior subcapsular, or even a 
cortical cataract, one could say most likely the cataracts 
were related to the diabetes.  He finally stated as there was 
no documentation of any type detailing the type of cataract 
removed he could not answer the question as to whether the 
cataracts were related to the veteran's diabetes.  It was 
noted by the examiner that the veteran was to have the type 
of cataracts faxed to the examiner but that six days 
following the examination no information had been received 
from the doctor's office.

In a statement dated in September 2003, the veteran's private 
physician, Dr. W.L.B., reported that the veteran had been 
referred to him in May 2003 for consultation regarding 
decreased vision.  He noted that the veteran had cataract 
surgery on his right eye that same month and on his left eye 
in June 2003.  He noted that the veteran had expressed 
concern as to whether his diabetes may have caused his 
cataracts.  He stated that he had advised the veteran that 
cataracts are a normal process associated with age.  He added 
that diabetics tend to develop cataracts at an earlier age, 
but that he could not say for certain whether the veteran's 
cataracts were simply due to his age of 64 years or 
progressed more rapidly because of his diabetes.

The competent medical evidence fails to support a finding 
that the veteran's cataracts are proximately due to the 
veteran's service-connected diabetes mellitus.  The veteran's 
VA examiner, while indicating that there was a possibility 
that the veteran's cataracts could be other than age related, 
was unable from the information at hand to attribute the 
veteran's cataracts to his diabetes mellitus.  His private 
physician was equally unable to make this attribution and 
furthermore indicated that advanced age is also a plausible 
cause for the veteran's cataract condition.  In essence, 
neither physician was able to provide a definite casual 
connection between the veteran's service-connected diabetes 
mellitus and his post operative cataracts.  In sum, the 
medical evidence in this case does not provide a basis for 
granting service connection because the evidence does not 
show that it is at least as likely as not that the cataracts 
are proximately due to or the result of the service-connected 
diabetes.  While the evidence shows a possibility of a 
relationship, the evidence is to speculative in nature for a 
finding that it is as likely as not that there is a 
relationship.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or an such relationship).

The only evidence clearly supportive of the veteran's claim 
consists of his statements. There is no indication, however, 
that he is qualified through education, training or 
experience to offer medical opinions; his statements as to 
medical causation therefore do not constitute competent 
medical evidence. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); 38 C.F.R. § 3.159(a)(1) (2005).

Considering all the evidence of record, the Board finds that 
the preponderance of the evidence is against granting 
entitlement to secondary service connection for post 
operative cataracts.  Consequently, the benefit-of-the-doubt 
rule does not apply, and the claim must be denied. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).





ORDER

Service connection for post operative cataracts as secondary 
to service-connected diabetes mellitus type II is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


